DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 19-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/28/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/31/2019 and 8/22/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an actuator assembly … to effect movement of the spoon cannula and the coring cannula” as set forth in Claims 1 and 30.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The actuator assembly in Claims 1 and 30 is being interpreted as set forth in paragraph 0067 of the printed publication of the instant application.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6-18, 30 and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20080281226 A1 to Peters.
Regarding Claims 1 and 30, Peters discloses a biopsy device comprising inter alia:
an operationally stationary stylet (stylet 20) terminating in a penetration tip (pointed penetration tip 34);
a spoon cannula (spoon cannula 18) having an annular wall forming an enclosed section (annular wall 62) defining a first lumen in which the stylet is received (see Fig. 
a coring cannula (coring cannula 16) having an enclosed section defining a second lumen in which the spoon cannula is received (note that spoon cannula 18 is received in coring cannula as best seen in Fig. 11), and a cutting section extending distally from the enclosed section, the cutting section having a second arcuate wall having spaced second edges and terminating in a coring tip ([0144] The arcuate wall 92 terminates in a pair of parallel, longitudinal, juxtaposed edges 94 extending from the annular wall 62 to the cutting tip 64. The edges 94 are provided with a sharpened bevel 96 adapted for excision of a biopsy sample), and with an excising finger spaced from the second arcuate wall (excising finger 70) (see [0144]); and
an actuator assembly (actuator assembly 12) operably coupled to the spoon cannula and the coring cannula to effect movement of the spoon cannula and coring cannula from an armed position to a fired position to take a tissue specimen from a tissue mass, in the armed position, at least the stylet and spoon are arranged such that the stylet resides within the spoon, in the fired position, the stylet, spoon and cutting section are arranged such that the spoon extends beyond the penetration tip of the stylet, the second arcuate wall closes at least a portion of the specimen opening, and the excising finger extends through the window ([0142]-[0143], see Fig. 10).

Regarding Claims 6 and 35, Peters discloses the biopsy device of claim 1 wherein the first arcuate wall has an arc length defining a central angle of greater than or equal to 120 degrees ([0118]).
Regarding Claims 7 and 36, Peters discloses the biopsy device of claim 6 wherein the first arcuate wall has an arc length defining a central angle of less than or equal to 180 degrees ([0118]).
Regarding Claim 8, Peters discloses the biopsy device of claim 1 wherein the second arcuate wall has an arc length defining a central angle of greater than or equal to 120 degrees ([0118]).
Regarding Claim 9, Peters discloses the biopsy device of claim 8 wherein the second arcuate wall has an arc length defining a central angle of less than or equal to 180 degrees ([0118]).
Regarding Claims 10, 37 and 38, Peters discloses the biopsy device of claim 1 wherein the spoon tip is beveled ([0119], [0120], [0122], [0144]).
Regarding Claim 11, Peters discloses the biopsy device of claim 1 wherein the spaced first edges of the spoon are beveled ([0119], [0120], [0122], [0144]).
Regarding Claim 12, Peters discloses the biopsy device of claim 1 wherein the coring tip is beveled ([0119], [0120], [0122], [0144]).
Regarding Claim 13, Peters discloses the biopsy device of claim 1 wherein the spaced second edges of the cutting section are beveled ([0119], [0120], [0122], [0144]).

Regarding Claims 15 and 40, Peters discloses the biopsy device of claim 1 wherein the excising finger is resilient (Fig. 10).
Regarding Claims 16 and 41, Peters  discloses the biopsy device of claim 1 wherein the excising finger is of a length that in the fired position, the excising finger extends beyond a centerline of the spoon cannula (Fig. 10).
Regarding Claim 17, Peters discloses the biopsy device of claim 16 wherein the excising finger is of a length that in the fired position, the excising finger extends to the second arcuate wall (Fig. 10).
Regarding Claim 18, Peters discloses the biopsy device of claim 1 wherein: the first arcuate wall has an arc length defining a central angle of greater than or equal to 120 degrees and less than or equal to 180 degrees; the second arcuate wall has an arc length defining a central angle of greater than or equal to 120 degrees and less than or equal to 180 degrees; the spoon tip, first edges, coring tip, and second edges are beveled; and the excising finger is resilient and opposite the second arcuate wall and has a biased position where a tip of the excising finger is adjacent the second arcuate wall ([0119]-[0120], [0122], [0144]).
Regarding Claim 42, Peters discloses the biopsy device of claim 30 wherein the spoon is received within first coring lumen and the first coring cannula is received within the second coring lumen (Figs. 10 and 11).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3-5 and 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters in view of US 20090299221 A1 to Bacon
Peters discloses where the sample size control assembly comprises an adjuster member (adjustment member 302). Peters discloses the claimed invention except for expressly disclosing wherein the sample size control assembly comprises a throw stop coupled to the adjuster member, wherein the adjuster member comprises a screw-

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044. The examiner can normally be reached 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791